Case 1:18-cv-00174-LO-TCB Document 140 Filed 09/12/19 Page 1 of 2 PageID# 1709



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division




  Wengui Guo,
  a/k/a Miles Kwok


                         Plaintiff,
                                                      Case No. l:18-cv-174
                 V.
                                                      Hon. Liam O'Grady

  YeliangXia,

                         Defendant.



                                             ORDER


        This matter comes before the Court on Defendant's Motion for Judgment as a Matter of

 Law. Motion for Remittitur, or, in the Alternative, a New Trial. Dkt. 131. Plaintiff filed an

 Opposition to the motion on August 16, 2019(Dkt. 137). pursuant to the briefing schedule

 proposed by the parties and accepted by the Court's Order on July 25. 2019. Dkt. 136.

        Having considered the Motion under Federal Rules of Civil Procedure 50 and 59. the

 Court finds that the jury verdict and award is supported by evidence for each element of the

 defamation and defamation per .se claims, and that the Jury instructions were standard and

 appropriate. As such. Defendant's prayers arc hereby DENIED.

        Judgment is HEREBY ENTERED on the Jury verdict (Dkt. 126):

        For Plaintiff for defamation, $30,000 in actual damages and $20,000 in punitive damages,
 plus post-Judgment interest calculated pursuant to 28 U.S.C. § 1961(a), accruing from the date of

entry of the verdict;
Case 1:18-cv-00174-LO-TCB Document 140 Filed 09/12/19 Page 2 of 2 PageID# 1710
